Name: Commission Regulation (EEC) No 1296/81 of 14 May 1981 instituting special measures for the implementation in Greece of the arrangements for the distillation of table wines referred to in Article 15 of Regulation (EEC) No 337/79
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 129/54 Official Journal of the European Communities 15 . 5 . 81 COMMISSION REGULATION (EEC) No 1296/81 of 14 May 1981 instituting special measures for the implementation in Greece of the arrange ­ ments for the distillation of table wines referred to in Article 15 of Regulation (EEC) No 337/79 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular Article 73 thereof, 1 5 % of the total production of each producer would not only fail to restore prices but would also have the foreseeable consequence of generating an abnormal increase in stocks at the end of the 1980 /81 wine year, bringing them to excessive levels ; whereas it is there ­ fore necessary to make provision for distillation under Article 15 of Regulation (EEC) No 337/79 on more favourable terms for Greece than those laid down for the other regions of the Community ; Whereas, for this purpose , a derogation must be allowed to the second subparagraph of Article 15 (2) of Regulation (EEC) No 337/79 ; whereas, in this context, it is appropriate to stipulate that, in respect of production obtained in Greece, producers should be entitled to send to distillation , under Regulation (EEC) No 1144/ 81 , up to 20 % of the total quantity of their production during the 1980 / 81 wine year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine , Whereas, with a view to restoring price levels on the market in table wines, pursuant to Article 1 5 of Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ( 1 ), as last amended by Regulation (EEC) No 3456/80 (2), provision has been made in Regulation (EEC) No 1144/81 (3 ) for distillation of these wines ; whereas the maximum quantity of table wine which may be distilled by each producer under this measure has been set at 1 5 % of the total quantity of table wine produced by him during the 1980/81 wine year ; whereas this percentage was set partly in the light of results expected from other distillation schemes already available to producers since the beginning of the wine year ; HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from the provisions of the second subparagraph of Article 15 (2) of Regulation (EEC) No 337/79 , the figure of ' 15% ' laid down in Article 1 (2 ) of Regulation (EEC) No 1144/81 is hereby raised to ' 20 % ' for the production of table wine obtained in Greece . Whereas large quantities of table wine have been avail ­ able on the market in Greece since the date of acces ­ sion because of the ample harvest in the 1980/81 wine year, added to the stocks from the previous year, when there had already been a production surplus ; whereas a similar situation in other wine regions was partly resolved by additional measures adopted under Article 12 of Regulation (EEC) No 337/79 ; whereas the resulting difference between the market for table wines produced in Greece and that for table wines produced in other regions necessitates the adoption of transitional measures to deal with the major diffi ­ culties engendered by this difference ; whereas , in these circumstances , the application to Greek producers, under the distillation scheme provided for in Regulation (EEC) No 1144/81 , of the limitation on the quantity of table wine which may be distilled to Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 May 1981 . (&gt;) OJ No L 54, 5 . 3 . 1979, p . 1 . ( 2 ) OJ No L 360 , 31 . 12 . 1980 , p . 18 . ( 3 ) OJ No L 120 , 1 . 5 . 1981 , p . 1 . 15 . 5 . 81 Official Journal of the European Communities No L 129 /55 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 May 1981 . For the Commission Poul DALSAGER Member of the Commission